Exhibit 10.8
 
FIFTH AMENDMENT AGREEMENT
 
FIFTH AMENDMENT AGREEMENT (this “Agreement”) dated as of April 1, 2014 by and
among (1) Seneca Foods Corporation, Seneca Snack Company and Seneca Foods, LLC
(collectively, the “Borrowers”), (2) Marion Foods, Inc., Lebanon Valley Cold
Storage, LLC, and Lebanon Valley Cold Storage, LP (collectively, the
“Guarantors”), (3) the financial institutions party to the Loan and Security
Agreement (as defined below) as lenders (collectively, the “Lenders” and
individually, a “Lender”), and (4) Bank of America, N.A. (“Bank of America”) as
agent (the “Agent”) for the Lenders and as Issuing Bank with respect to a
certain Second Amended and Restated Loan and Security Agreement dated as of July
20, 2011, by and among the Borrowers, the Guarantors, the Lenders, the Agent,
the Issuing Bank and RBS Citizens, N.A. as Syndication Agent, as amended by that
certain First Amendment Agreement dated as of August 1, 2011, by that certain
Second Amendment Agreement dated as of December 20, 2012, by that Third
Amendment Agreement dated as of March 5, 2013, and by that certain Fourth
Amendment Agreement dated as of December 16, 2013 (as further amended, the “Loan
and Security Agreement”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrowers have requested that the Lenders agree to amend certain
provisions of the Loan and Security Agreement; and
 
WHEREAS, the Lenders have agreed to such amendments, on the terms and conditions
set forth herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
§1. Definitions.  Capitalized terms used herein without definition that are
defined in the Loan and Security Agreement shall have the same meanings herein
as therein.
 
§2. Ratification of Existing Agreements.  All of the Obligors’ obligations and
liabilities to the Agent, the Issuing Bank and the Lenders as evidenced by or
otherwise arising under the Loan and Security Agreement, the Notes and the other
Loan Documents, are, by each Obligor’s execution of this Agreement, ratified and
confirmed in all respects.  In addition, by each Obligor’s execution of this
Agreement, each of the Obligors represents and warrants that no Obligor has any
counterclaim, right of set-off or defense of any kind with respect to such
obligations and liabilities.
 
§3. Representations and Warranties.  Each of the Obligors hereby represents and
warrants to the Agent, the Issuing Bank and Lenders that all of the
representations and warranties made by the Obligors in the Loan and Security
Agreement, the Notes and the other Loan Documents are true in all material
respects on the date hereof as if made on and as of the date hereof, except to
the extent that such representations and warranties relate expressly to an
earlier date.
 
§4. Conditions Precedent.  The effectiveness of the amendments contemplated
hereby shall be subject to the satisfaction on or before the date hereof of each
of the following conditions precedent:
 
(a) Representations and Warranties.  All of the representations and warranties
made by the Obligors herein, whether directly or incorporated by reference,
shall be true and correct on the date hereof except as provided in §3 hereof.
 
(b) Performance; No Event of Default.  The Obligors shall have performed and
complied in all respects with all terms and conditions herein required to be
performed or complied with by them prior to or at the time hereof, and there
shall exist no Default or Event of Default.
 
(c) Fees and Expenses.  The Borrowers shall have paid to the Agent the
reasonable fees and expenses of counsel to the Agent in connection with the
preparation of this Agreement.
 
(d) Delivery.  The Obligors, the Agent, the Issuing Bank and the Required
Lenders shall have executed and delivered this Agreement.
 
(e) Truitt Acquisition.  The Agent shall have received a certified copy of each
of:
 
(i) that certain Share Purchase Agreement, dated as of the date hereof, among
David J. Truitt, Peter W. Truitt, Truitt Bros., Inc. (“TBI”), Murlark
Properties, LLC (“Murlark”), Bluegrass Holdings, LLC (“Bluegrass”), and the
Parent,
 
(ii) that certain Buy-Sell and Option Agreement, made and entered into effective
as of April 1, 2014, among David J. Truitt, Luciana T. Truitt, the Parent, TBI
and Murlark,
 
(iii) that certain Escrow Agreement, dated as of the date hereof, among Peter W.
Truitt, the Parent and U.S. Bank National Association, and
 
(iv) the Organic Documents of each of TBI and Murlark including, without
limitation, that certain Management Operating Agreement with respect to each of
TBI, Murlark and Bluegrass, dated as of the date hereof, among TBI, Murlark and
Bluegrass, David J. Truitt, Luciana T. Truitt and the Parent,
 
in each case including all schedules, exhibits, amendments, supplements,
modifications, assignments and all other material documents delivered pursuant
thereto or in connection therewith, each in form and substance satisfactory to
the Required Lenders.
 
(f) Pledge Agreement Amendment.  The Parent and the Agent shall have executed
and delivered an amendment to the Pledge Agreement with respect to the Parent’s
Equity Interests in TBI and Murlark, and TBI and Murlark shall have executed and
delivered an acknowledgement of and joinder to the Pledge Agreement, each in
form and substance satisfactory to the Required Lenders.
 
(g) Other Documents.  The Obligors shall have executed and delivered such
further instruments and taken such further action as the Agent and the Required
Lenders may have reasonably requested, in each case further to effect the
purposes of this Agreement, the Loan and Security Agreement and the other Loan
Documents.
 
§5. Amendments to the Loan and Security Agreement.
 
(a) Amendments to Section 1.1 of the Loan and Security Agreement.  The following
new definitions are hereby added to Section 1.1 of the Loan and Security
Agreement in their proper alphabetical order to read as follows:
 
“Bluegrass:  Bluegrass Holdings, LLC, an Oregon limited liability company, 100%
of the Equity Interests of which are owned by Murlark.”
 
“Buy-Sell and Option Agreement: the Buy-Sell and Option Agreement, made and
entered into effective as of April 1, 2014, among David J. Truitt, Luciana T.
Truitt, the Parent, TBI and Murlark (as in effect on April 1, 2014).”
 
“GAAP Subsidiary:  any entity which, in accordance with GAAP, has its accounts
consolidated with the Borrowers’ accounts.”
 
“Murlark:  Murlark Properties, LLC, an Oregon limited liability company.”
 
“TBI:  Truitt Bros., Inc., an Oregon corporation.”
 
“Truitt Company:  any of TBI, Murlark and Bluegrass.   “Truitt Companies” means
TBI, Murlark and Bluegrass collectively.”
 
“Truitt 50% Acquisition:  the acquisition by the Parent from Peter W. Truitt of
one hundred percent (100%) of Peter W. Truitt’s ownership interest in each of
TBI and Murlark, which ownership interest constitutes an aggregate of fifty
percent (50%) of the Equity Interests of TBI and fifty percent (50%) of the
Equity Interests of Murlark, in each case pursuant to that certain Share
Purchase Agreement, dated as of April 1, 2014, among David J. Truitt, Peter W.
Truitt, TBI, Murlark, Bluegrass and the Parent, for an aggregate purchase price
not to exceed $20,000,000.”
 
“Truitt Required Sale Provisions:  the provisions set forth in the last sentence
of Section 3.1 (Truitt Put Option), Section 3.3 (Required Sale of Entities), and
the last sentence of Section 4 (Purchase upon Death) of the Buy-Sell and Option
Agreement, in each case to the extent such provisions would obligate the Parent
to sell any of its Equity Interests in a Truitt Company, approve a sale of
assets of a Truitt Company, cooperate with any other Selling Owner (as defined
therein) with respect to any such sale, use its best efforts to sell its Equity
Interests in a Truitt Company to a prospective purchaser in any such sale, or
execute any documents effectuating any such sale.”
 
(b) Amendments to Section 1.1 of the Loan and Security Agreement.  The
definitions of “Permitted Asset Disposition” and “Subsidiary” appearing in
Section 1.1 of the Loan and Security Agreement are hereby amended and restated
in their entirety to read as follows:
 
“Permitted Asset Disposition: as long as no Default or Event of Default exists
and all Net Proceeds of Collateral are remitted to Agent to be applied to the
Obligations, an Asset Disposition that is (a) a sale of Inventory in the
Ordinary Course of Business; (b) a disposition of Inventory that is obsolete,
unmerchantable or otherwise unsalable in the Ordinary Course of Business; (c)
termination of a lease of real or personal Property that is not necessary for
the Ordinary Course of Business, could not reasonably be expected to have a
Material Adverse Effect and does not result from an Obligor’s default; (d) the
licensing of Intellectual Property in the Ordinary Course of Business; (e) other
Asset Dispositions having a net book value on the Borrowers’ books and records
not in excess of $25,000,000 in the aggregate in any Fiscal Year and $75,000,000
in the aggregate from and after the Effective Date so long as each such Asset
Disposition is in exchange for consideration having a fair market value at least
equal to that of the property exchanged; (g) a Delayed Lease Financing; (h) a
sale by the Parent of Equity Interests of a Truitt Company required pursuant to
the Truitt Required Sale Provisions; or (i) approved in writing by Agent and
Required Lenders.”
 
“Subsidiary:  any entity at least 50% of whose voting securities or Equity
Interests is owned by a Borrower or any combination of Borrowers (including
indirect ownership by a Borrower through other entities in which the Borrower
directly or indirectly owns 50% of the voting securities or Equity Interests);
provided that for purposes of this Agreement and the other Loan Documents,
Dundee will not be deemed a Subsidiary; provided further that no Truitt Company
will be deemed to be a Subsidiary until such time as the Borrowers directly or
indirectly own 100% of the voting securities or Equity Interests of such Truitt
Company.”
 
(c) Amendment to Section 1.1 of the Loan and Security Agreement.  The definition
of “Permitted Acquisition” appearing in Section 1.1 of the Loan and Security
Agreement is hereby amended by amending and restating subsection (e) in its
entirety to read as follows:
 
“(e)           either (i) such acquisition is the acquisition of assets only for
use in the same line of business as (or a line of business substantially similar
or complementary to) the line of business of the Borrowers and such assets,
immediately upon the consummation of such acquisition, become Collateral
pursuant to the Security Documents, and the Agent shall, concurrently with the
closing of the acquisition have (or, to the extent not included in the
provisions of Section 7.1, be granted), for the benefit of Secured Parties, a
perfected, first priority security interest in such assets (subject only to
Permitted Liens) or (ii) such acquisition involves the purchase of the Equity
Interests of a Person and each of the following conditions is met:
 
(A)           such acquisition is either (1) the acquisition of one hundred
percent (100%) of each of the Equity Interests and voting securities of such
Person, (2) the Truitt 50% Acquisition or (3) an acquisition of Equity Interests
of a Truitt Company other than the Truitt 50% Acquisition, provided that, once
the Truitt 50% Acquisition has been consummated, (x) there shall be not more
than two such additional acquisitions of Equity Interests of Truitt Companies
and (y) all such additional acquisitions of Equity Interests of Truitt Companies
shall be consummated during the consecutive 12 month period commencing on April
1, 2019;
 
(B)           such Person is either (1) in the same line of business (or a
substantially similar line of business) as the Borrowers or (2) Dundee; and
 
(C)           contemporaneously with the occurrence of such acquisition (other
than (x) the acquisition of Dundee and (y) with respect to clauses (2), (3) and
(4) below, an acquisition of Equity Interests of a Truitt Company if, after
giving effect to such acquisition, such Truitt Company would be deemed not to be
a Subsidiary hereunder), such Borrower shall (1) pledge the Equity Interests of
such Person to Agent, for the benefit of Secured Parties, pursuant to the Pledge
Agreement and shall execute such amendment to the Pledge Agreement as requested
by Agent to effectuate such pledge, (2) cause such acquired Person to guaranty
all of the Obligations hereunder by executing and delivering a Joinder Agreement
in accordance with Section 10.1.9, (3) cause such acquired Person to take all
steps as may be necessary or advisable in the reasonable opinion of Agent to
grant to Agent, as applicable, for the benefit of Secured Parties, a first
priority, perfected security interest in all of its assets which would be deemed
Collateral pursuant to the Security Documents (except that there may exist liens
thereon permitted by Section 10.2.2 hereof and there may exist a prior lien on
those assets which secure Indebtedness of such acquired Person following such
Permitted Acquisition, to the extent permitted under Section 10.2.1 hereof) as
collateral security for such guaranty, pursuant to security documents,
mortgages, pledges and other documents in form and substance reasonably
satisfactory to Agent, as applicable, each of which documents shall be Security
Documents hereunder, and (4) cause such Person to deliver to the Lenders and
Agent (x) evidence of proper or similar corporate authorization and (y) legal
opinions with respect to each of the matters and documents set forth in this
clause (C), in each case, in form and substance reasonably satisfactory to Agent
and the Required Lenders.”
 
(d) Amendment to Section 10.1.2 of the Loan and Security Agreement.  Clauses (a)
and (b) of Section 10.1.2 of the Loan and Security Agreement are hereby amended
and restated in their entirety to read as follows:
 
“(a)           as soon as available, and in any event within 90 days after the
close of each Fiscal Year, (i) consolidated balance sheets as of the end of such
Fiscal Year and the related consolidated statements of income, cash flow and
shareholders’ equity for such Fiscal Year, for Borrowers and GAAP Subsidiaries,
which shall be audited and certified (without qualification) by a firm of
independent certified public accountants of recognized standing selected by
Borrowers and acceptable to Agent, and shall set forth in comparative form
corresponding figures for the preceding Fiscal Year and other information
acceptable to Agent, and (ii) to the extent the GAAP Subsidiaries include any
Person that is not a Subsidiary, consolidated balance sheets as of the end of
such Fiscal Year and the related consolidated statements of income, cash flow
and shareholders’ equity for such Fiscal Year, for Borrowers and Subsidiaries,
certified by the chief financial officer of Borrower Agent, together with such
financial statements prepared using first-in, first-out method of inventory
accounting as certified by the chief financial officer of Borrower Agent;
 
(b)           as soon as available, and in any event within 45 days after the
end of each Fiscal Quarter, unaudited consolidated balance sheets as of the end
of such Fiscal Quarter and the related consolidated statements of income and
cash flow for such Fiscal Quarter and for the portion of the Fiscal Year then
elapsed, for Borrowers and GAAP Subsidiaries and, to the extent the GAAP
Subsidiaries include any Person that is not a Subsidiary, for Borrowers and
Subsidiaries, setting forth in comparative form corresponding figures for the
corresponding Fiscal Quarter of the previous Fiscal Year and the corresponding
portion of the preceding Fiscal Year and certified by the chief financial
officer of Borrower Agent as prepared in accordance with GAAP and fairly
presenting the financial position and results of operations for such Fiscal
Quarter and period, except for normal year end adjustments and the absence of
footnotes, together with such financial statements prepared using first-in,
first-out method of inventory accounting as certified by the chief financial
officer of Borrower Agent;”
 
(e) Amendment to Section 10.2.2 of the Loan and Security Agreement.  Section
10.2.2 of the Loan and Security Agreement is hereby amended by (i) deleting the
word “and” appearing at the end of clause (p) thereof, (ii) deleting the period
at the end of clause (q) thereof and inserting the phrase “; and” in lieu
thereof, and (iii) adding a new clause (r) at the end thereof to read as
follows:
 
“(r)           at any time the Parent owns an Equity Interest in a Truitt
Company and such Truitt Company is deemed not to be a Subsidiary hereunder,
Liens in favor of David J. Truitt and Luciana T. Truitt on the Equity Interests
of such Truitt Company arising solely from (i) the Truitt Required Sale
Provisions or (ii) the provisions set forth in the last two sentences of Section
3.2 of the Buy-Sell and Option Agreement.”
 
(f) Amendment to Section 10.2.11 of the Loan and Security Agreement.  Section
10.2.11 of the Loan and Security Agreement is hereby amended and restated in its
entirety to read as follows:
 
“10.2.11.  Tax Consolidation.  File or consent to the filing of any consolidated
income tax return with any Person other than Borrowers and Subsidiaries;
provided that, if at any time a Truitt Company is not a Subsidiary hereunder but
a Borrower is required to include such Truitt Company in its consolidated income
tax return pursuant to the Code, such Truitt Company may be included in any such
consolidated income tax return.”
 
§6. Miscellaneous Provisions.
 
(a) Except as otherwise expressly provided by this Agreement, all of the
respective terms, conditions and provisions of the Loan and Security Agreement,
the Notes and the other Loan Documents shall remain the same.  The Loan and
Security Agreement, as amended hereby, shall continue in full force and effect,
and this Agreement and the Loan and Security Agreement shall be read and
construed as one instrument.
 
(b) THIS AGREEMENT, UNLESS OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES
(BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).
 
(c) This Agreement may be executed in any number of counterparts, but all such
counterparts shall together constitute but one instrument.  In making proof of
this Agreement it shall not be necessary to produce or account for more than one
counterpart signed by each party hereto by and against which enforcement hereof
is sought.  A facsimile or other electronic transmission of an executed
counterpart shall have the same effect as the original executed counterpart.
 
[Intentionally Left Blank - Signature Page Follows]
 


 
IN WITNESS WHEREOF, the undersigned have duly executed this Fifth Amendment
Agreement as of the date first set forth above.
 
SENECA FOODS CORPORATION
 


 


 
By: /s/Timothy Benjamin
 
Name: Timothy Benjamin
 
Title:   CFO
 
SENECA SNACK COMPANY
 


 


 
By:/s/Timothy Benjamin
 
Name: Timothy Benjamin
 
Title:   Treasurer
 
SENECA FOODS, LLC
 


 


 
By:  /s/Timothy Benjamin
 
Name:  Timothy Benjamin
 
Title:    Treasurer
 
MARION FOODS, INC.
 


 


 
By:/s/Timothy Benjamin
 
Name: Timothy Benjamin
 
Title:   Treasurer
 
LEBANON VALLEY COLD STORAGE, LLC
 


 


 
By:/s/Timothy Benjamin
 
Name: Timothy Benjamin
 
Title:   Treasurer
 
LEBANON VALLEY COLD STORAGE, LP
By:           Lebanon Valley Cold Storage, LLC,
Its General Partner
 


 


 
By: /s/Timothy Benjamin
 
Name: Timothy Benjamin
 
Title:   Treasurer
 

 
 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,
as Agent, Lender and Issuing Bank




By: /s/Edgar Ezerins
Name: Edgar Ezerins
Title:   SVP
 
 
 
RBS CITIZENS BUSINESS CAPITAL, a division of RBS ASSET FINANCE, INC., a
subsidiary of RBS CITIZENS, N.A.,
as a Lender




By: /s/John D. Bobbin
 
Name: John D. Bobbin
 
Title:   Senior Vice President
 


COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH, as a Lender




By: /s/Betty Janelle
 
Name: Betty Janelle
 
Title:   Managing Director
 
By:  /s/Kimberly English
 
Name: Kimberly English
 
Title:   Managing Director
 


MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender




By: /s/Ellen M. Wayne
 
Name: Ellen M. Wayne
 
Title:   Administrative Vice President
 



 
 

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION,
as a Lender




By: /s/Lisa Freeman
 
Name: Lisa Freeman
 
Title:   SVP
 


WELLS FARGO BANK, N.A., as a Lender




By: /s/Krista Mize
 
Name: Krista Mize
 
Title:   Authorized Signatory
 
 
 
BMO HARRIS BANK N.A., as a Lender




By: /s/Kimberly Ptak
 
Name: Kimberly Ptak
 
Title:   Authorized Signer
 


GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender




By: /s/Philip F. Carfora
 
Name: Philip F. Carfora
 
Title:   Duly Authorized Signatory
 